UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8173


CHETANAND KUMAR SEWRAZ,

                  Plaintiff - Appellant,

             v.

EDWARD GUICE, Lieutenant; SCOTT BAILEY, Detective; KATHERINE
ATKINS,   Evidence   Technician;  DARRIN   EDWARD   BROMSETH,
Detective; CRAIG BROWN, Detective; JODY BRUNNER, Detective;
JUANAMETTRE   BUTLER,   Officer; FRANK   CARPENTER;   JESSICA
CHAMER, Evidence Technician,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00035-RLW)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chetanand Kumar Sewraz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chetanand   Kumar   Sewraz    appeals    the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Sewraz v. Guice, No. 3:08-cv-00035-RLW (E.D.

Va. Aug. 26, 2008).           We dispense with oral argument because the

facts    and    legal   contentions    are   adequately       presented    in   the

materials      before   the    court   and   argument    would    not     aid   the

decisional process.

                                                                          AFFIRMED




                                        2